         Case 3:12-cr-05112-DMS Document 50 Filed 03/01/21 PageID.288 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 3:12-CR-5112-DMS
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 SENTENCE MODIFICATION
                                                        UNDER 18 U.S.C. § 3582(C)
14   RHONDA RANSOM,
15                                   Defendant.
16
17           Pending before the Court is Defendant Rhonda Ransom’s pro se motion for
18   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). 1 The United States filed a
19   response in opposition. For the following reasons, the Court denies Defendant’s motion.
20           In general, a court may not modify a sentence of incarceration once it has been
21   imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of Criminal
22   Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The First Step Act
23   (“FSA”) is such a statute. See Pub L. 115-391, 132 Stat. 5194, 5239 (2018). Among the
24   criminal justice reforms implemented by the FSA, Congress amended 18 U.S.C.
25
26
27
     1
       Defendant cites her respiratory problems, age, obesity, and the number of COVID-19
28   cases in her facility as grounds for compassionate release. (ECF No. 44.)
                                                    1
                                                                                3:12-CR-5112-DMS
      Case 3:12-cr-05112-DMS Document 50 Filed 03/01/21 PageID.289 Page 2 of 3



 1   § 3582(c)(1)(A) to allow the defendant to move the district court for compassionate release
 2   after exhausting the Bureau of Prison (“BOP”) process.
 3         Section 3582(c) of Title 18 of the United States Code provides that a court may not
 4   modify a term of imprisonment except “upon motion of Director of the Bureau of Prisons,
 5   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after she has
 6   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
 7   act or “the lapse of 30 days from the receipt of such a request by the warden of the
 8   defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Administrative
 9   exhaustion is a prerequisite to filing the motion in district court, and “[e]xhaustion occurs
10   when the BOP denies a defendant’s application or lets thirty days pass without responding
11   to it.” United States v. Mondaca, No. 89-cr-0655-DMS, 2020 WL 1029024, at *2 (S.D.
12   Cal. Mar. 3, 2020) (internal quotation marks and citations omitted). Thereafter, the Court
13   may consider the applicable standards set forth in § 3553(a) and determine whether
14   “extraordinary and compelling reasons” warrant a sentence reduction consistent with
15   “applicable policy statements issued by the Sentencing Commission.”
16         Here, there is no indication that Defendant previously petitioned the BOP for
17   compassionate release, nor does she offer any explanation for a failure to do so. The United
18   States appears to assume the exhaustion requirement has been met, but does not explicitly
19   concede it. Courts are split on whether the First Step Act’s administrative exhaustion
20   requirement is jurisdictional. Compare United States v. Otero, No. 17CR879-JAH, 2020
21   WL 1912216, at *4 (S.D. Cal. Apr. 20, 2020) (“[F]ailure to exhaust administrative
22   remedies is fatal to a compassionate release petition.”) (collecting cases), with United
23   States v. Solis, No. 18-CR-2494-GPC, 2020 WL 5909570, at *2 (S.D. Cal. Oct. 6, 2020)
24   (waiving exhaustion requirement in compassionate release context). However, even if the
25   requirement is non-jurisdictional, the statutory language is clear, and Defendant has not
26   suggested that any exception applies. See 18 U.S.C. § 3582(c)(1)(a) (“The court may not
27   modify a term of imprisonment once it has been imposed [unless] the defendant has fully
28

                                                   2
                                                                                  3:12-CR-5112-DMS
      Case 3:12-cr-05112-DMS Document 50 Filed 03/01/21 PageID.290 Page 3 of 3



 1   exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
 2   defendant’s behalf or the lapse of 30 days from the receipt of such a request . . . .”).
 3         Accordingly, Defendant must file a request with BOP, and wait 30 days from the
 4   receipt of such a request, before the Court can address the merits of her motion. For these
 5   reasons, Defendant’s motion is respectfully denied. If Defendant wishes to refile her
 6   motion, she may do so after exhausting her administrative remedies.
 7         IT IS SO ORDERED.
 8
 9   Dated: February 27, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                    3:12-CR-5112-DMS
